UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-7159


SUPREME KING JUSTICE ALLAH, f/k/a Albert Curtis Williams,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:14-cv-00489-RGD-TEM)


Submitted:   November 20, 2015             Decided:   December 29, 2015


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Supreme King Justice Allah, Appellant Pro Se. Michael Thomas
Judge, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Supreme King Justice Allah seeks to appeal the district

court’s    order      accepting         the    recommendation           of    the    magistrate

judge    and    dismissing        his    successive         28    U.S.C.       §    2254    (2012)

petition.       The order is not appealable unless a circuit justice

or    judge    issues      a    certificate          of    appealability.            28    U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent      “a       substantial       showing         of     the    denial        of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).

       When    the    district      court       denies      relief      on     the   merits,       a

prisoner       satisfies          this        standard       by        demonstrating          that

reasonable       jurists         would        find    that       the     district          court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                           When the district court

denies     relief       on       procedural          grounds,         the     prisoner        must

demonstrate      both      that     the       dispositive         procedural         ruling       is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                     Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Allah has not made the requisite showing.                             Accordingly, we deny

a    certificate      of     appealability           and    dismiss      the       appeal.        We

dispense       with    oral       argument       because         the     facts       and     legal



                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3